Mr. Presiding Justice Thomson, dissenting: I feel obliged to dissent from the foregoing decision. The only evidence to the effect that the plaintiff was struck by an automobile or that the automobile involved was the defendant’s is based on the testimony'of the plaintiff alone. There is some testimony by one or two other witnesses to the effect that the plaintiff told them she had been hit by a machine. The defendant and his son both denied having experienced any such occurrence' as the plaintiff described at the time she says she received her injuries. Of course, on that state of the record, it would not necessarily follow that the plaintiff had failed to make out her ease by a preponderance of the evidence, and if the jury believed the plaintiff and did not believe the defendant and his son, and returned a verdict in her favor, it ought not to be set aside in the absence of other facts and circumstances appearing in the case sufficient to warrant this court in saying- that the verdict is against the manifest weight of the evidence. In my opinion there are such other facts and circumstances in the evidence in this record. Among the strange and inconsistent circumstances shown in the evidence, which materially weaken the plaintiff’s case, are the following: According to the plaintiff’s testimony she and the woman, whose acquaintance she had made at the restaurant where they were in the habit of taking their meals, were together at the time of the occurrence in question. They had left the restaurant that evening together, taken the car up to Eoscoe street, and, apparently, from the plaintiff’s testimony, this woman friend of hers got off the car first and stepped over to the sidewalk about ten feet away and was standing there at the time the plaintiff received her injuries. The plaintiff says that at the time she was injured she screamed and a number of passengers came out of the car to see what the trouble was. Of course, the conductor was right there also. With all of these witnesses to the alleged occurrence, not one of them was called as a witness on this trial to corroborate the plaintiff’s testimony. .The plaintiff testified that she had recently made some effort to find the woman who was with her that evening bnt had failed. She also testified that she did. not know the woman’s name, although she admitted that she did know it at the time of the accident. She also says in her testimony that one of the passengers who came out of the car, a man, offered to give her his name, but, for some reason, she did not take it. Occurrences of this kind sometimes happen under such circumstances as would easily account for the absence of corroborating witnesses, but it does not seem to me that this is that kind of a case. The plaintiff does not claim she lost consciousness. She apparently, according to her own story, did not even lose her presence of mind, for she testified that as soon as the automobile backed away from her she turned around, took a note book out of her purse, and put down the license number of the automobile and furthermore stepped up to the young man at the wheel and tried to get his name, which she says he declined to give her. If the plaintiff had sufficient presence of mind to appreciate the desirability of noting the number of the automobile and asking the man at the wheel his name, it seems inexplicable that she should not ask her friend where she could be reached or take the names of one or two of those who came out of the car to see what had happened, at least the name of the man who, she says, offered to give his name. This is not a case where the plaintiff felt at first that she might not be injured very much and did not discover until some time later that she was. Plaintiff says she got home with difficulty, but went right to bed and within twenty-four hours after the occurrence, she testifies, she was in the hospital. Nor is this a case where the plaintiff was without legal advice until some time after the incident involved is alleged to have occurred. The evidence shows that the lawyer who represented her in the trial of this ease visited her at her room on the evening after she says she was struck by the automobile bearing the number noted by her at the time. It might be reasonably argued that the plaintiff herself, although appreciating the need of the number of the automobile, might not appreciate the desirability of some corroborating witnesses, but of course her lawyer would not overlook any corroborating witnesses that were available. If this incident occurred as the plaintiff described it and under all the circumstances involved in her testimony, it was a very simple matter at the time her lawyer came into the case to locate the woman who was with her at the time, who frequently visited the restaurant where they had been taking their meals and where the plaintiff says their acquaintance was made, and it would have been equally easy to have located the conductor. But neither of these persons appeared in the case and so far as the evidence discloses there was no effort made to reach them until three or four years after the plaintiff says she was injured. It further appears affirmatively that no report of this accident was made by any street car employee to the company. Another queer circumstance about this case is that the defendant was not notified that he was being held responsible for injuries received by a woman who claimed she had been struck by his automobile until some two months after it is claimed the injuries were received, at which time, of course, the defendant was not in a position to remember where he was at the time of the alleged occurrence, let alone prove it. According to the testimony of the plaintiff, she never saw the defendant from the time of the accident until nearly three years later, when she says she was able to identify him clearly, although she testified that she had only a hazy picture of the young man at the wheel and was not particularly impressed with him. Not only did the plaintiff fail to produce any witnesses corroborating her description of the occurrence, but she failed to produce her own attending physician. Her counsel made a motion that this witness be called as a court’s witness alleging that he had made statements out of court which Were inconsistent with statements that he had made in court. There was no showing made as a basis for that motion, the doctor was not present in court, so far as the record shows, and the court properly overruled it. About a week previous to the trial of this case, it appears from the record that it had been tried partially and at that time the plaintiff’s doctor was in court and testified. His absence here, in my judgment, is not satisfactorily explained. It further appears from the testimony of the plaintiff that there was a second doctor who examined her while she was in the hospital, who had also examined her during the month preceding the trial, at which time, the plaintiff says, he made a thorough examination of her, but the testimony of this doctor also is conspicuous by its absence. This doctor was in court but was not called as a witness by the plaintiff. He was called to the stand by the defendant and asked a few questions, apparently for the purpose of showing he was available as a witness. He seemed very anxious not to testify and stated he would decline to answer questions. It seems quite odd that the plaintiff should have two attending physicians, neither of whom should be in a position to give testimony which might be considered satisfactory by her, if she has a bona fide case. The plaintiff was flatly contradicted by the woman in whose household she made her home, in many respects, but this witness in turn was contradicted by four or five others, friends of the plaintiff, and, so far as the testimony of this witness is concerned, it would •not justify disturbing the verdict. But when all the peculiar and inconsistent circumstances involved in this case are taken into consideration in connection with the fact that this is a “blind” case,' involving an alleged accident supported by the testimony of the plaintiff alone, and which the defendant and his son testify never happened, they seem to me to be so strong as to require this court to set aside the verdict and the judgment, and in my opinion that should be the decision here.